DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 622a and 622b as described in paragraph 0031 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 200676507 to Hitachi in view of U.S. Patent No. 6,810,316 to Yokoyama et al.
Regarding Claim 1, Hitachi discloses a hydraulic pressure control device (see Figure 6) having most all the features of the instant invention including:  a brushless motor 50, a housing 100 having a surface on one side to which the brushless motor 50 is attached and having an oil passage 35 formed therein, a case 200 attached to a surface on the other side of the housing 100 and having a circuit board 300 disposed therein (see page 10 paragraph 0022 of applicant’s provided translation), a sensor 
However, Hitachi does not disclose that the signal wire and the power wire are disposed in a single through-hole provided in the housing nor that the signal wire or the power wire within the through-hole is covered with a shielding member that blocks out power supply noise generated during power supply.
Yokoyama et al are relied upon merely for their teachings of a hydraulic pressure control device having a signal wire 51 and a power wire 52 disposed in a single through-hole (see Figures 1 and 2 and the hole in element 53/99 in which wires 51 and 52 are enclosed therein) provided in the housing 7 and wherein the signal wire 51 or the power wire 52 within the through-hole is covered with a shielding member 53/99 that blocks out power supply noise generated during power supply (see column 5 lines 28-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the hydraulic pressure control device of Hitachi so that the signal wire and the power wire are disposed in a single through-hole provided in the housing and so that the signal wire or the power wire within the through-hole is covered with a shielding member that blocks out power supply noise generated during power supply as taught by Yokoyama et al as a matter of design 
Regarding Claim 4, Hitachi et al., as modified, further disclose that the shielding member 53/99 covers the signal wire 51 (see Figure 2 of Yokoyama et al).

Allowable Subject Matter
Claim 6 is allowed.
Claims 2, 3, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claim 6, while Hitachi and Yokoyama et al disclose a hydraulic pressure control device having most all the features of the instant invention as applied in the rejection of Claim 1 above, neither of these references taken either alone or in combination disclose a restricting portion configured to restrict the arrangement position of the signal wire within a predetermined possible arrangement range provided in the through-hole nor that the power wire is configured as a set of three wirings that constitute a symmetrical three-phase alternating current and are out of phase with each other, and wherein the three wirings are arranged in the through-hole at equal intervals on a virtual cylinder which is parallel to the direction in which the through-hole extends and which has a straight line located within the possible arrangement range as a central axis.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,788,465 to Haas et al, PG Publication No. 2020/0067381 to Suzuki et al., Japanese Patent No. JP 10302920 to Ito et al., and Japanese Patent No. JP 2009146701 to Nagabuchi all disclose hydraulic pressure control devices similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	06/03/21